Name: Commission Regulation (EC) No 823/94 of 13 April 1994 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 95/2 Official Journal of the European Communities 14. 4. 94 COMMISSION REGULATION (EC) No 823/94 of 13 April 1994 opening a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Italian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 1 20/94 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas 100 000 tonnes of durum wheat, held by the Italian intervention agency, should be put up for sale for export ; Whereas special rules must be laid down to ensure that the operations are properly carried out and monitored ; Whereas to that end the Member States must provide for all additional measures compatible with the provisions in force to ensure that the operation takes place smoothly and that the Commission is kept informed ; Whereas the monitoring arrangements should accordingly be supplemented by the possibility of a sample being taken in the presence of both parties ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, 2. The regions in which the 100 000 tonnes of durum wheat are stored are stated in Annex I to this Regulation . Article 3 The export licences shall be valid from their date of issue, within the meaning of Article 9 of Regulation (EEC) No 2131 /93 , until the end of the third month following. Tenders submitted in response to this invitation to tender may not be accompanied by applications for export certi ­ ficates pursuant to Article 44 of Commission Regulation (EEC) No 3719/88 0. Article 4 1 . Notwithstanding Article 7 ( 1 ) of Regulation (EEC) No 2131 /93 the time limit for submission of tenders under the first partial invitation to tender shall expire on 20 April 1994 at 13 a.m. (Brussels time). 2. The time limit for submission of tenders under the subsequent partial invitations to tender shall expire each Wednesday at 13 a. m. (Brussels time). 3. The last partial invitation to tender shall expire on 25 May 1994. 4. The tenders shall be lodged with the Italian inter ­ vention agency. Article 5 The Italian intervention agency shall notify the Commis ­ sion of the tenders received not later than two hours after expiry of the time limit for the submission thereof. Noti ­ fication shall be made as specified in the table in Annex II to this Regulation, to the telex or telefax numbers in Annex III. HAS ADOPTED THIS REGULATION : Article 1 The Italian intervention agency may, on the conditions laid down in Regulation (EEC) No 2131 /93 , open a standing invitation to tender for the export of 100 000 tonnes of durum wheat held by it. Article 2 1 . The invitation to tender shall cover a maximum of 1 00 000 tonnes of durum wheat to be exported to all third countries. Article 6 1 . The successful tenderer shall notify the storer and the Italian intervention agency in writing at least five days in advance of his intention to remove the merchandise. 2. Before the lot awarded is removed, the Italian inter ­ vention agency and the successful tenderer shall take a reference sample in accordance with the method laid down in Commission Regulation (EEC) No 689/92 (6). (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p. 22 . 0 OJ No L 191 , 31 . 7. 1993, p. 76 . (4) OJ No L 21 , 26. 1 . 1994, p. 1 . O OJ No L 331 , 2 . 12. 1988 , p. 1 . h) OJ No L 74, 20 . 3 . 1992, p. 18 . 14. 4. 94 Official Journal of the European Communities No L 95/3 graph 2 above, the Italian intervention agency shall supply him with another lot of intervention durum wheat of the requisite quality, at no extra charge, within eight days. 4. If removal of the durum wheat is delayed by more than five days with relation to the date of acceptance of the lot to be removed by the successful tenderer for reasons imputable to the Italian intervention agency, Italy shall be responsible for the payment of compensation . 5 . All risks and storage costs shall be borne by the successful tenderer from the time of removal. Where the final results of the analysis of the sample indi ­ cate a significant difference between the quality of the durum wheat to be removed and the quality as described in the notice of invitation to tender referred to in Article 1 of this Regulation , the successful tenderer may refuse the merchandise. A significant difference shall be a specific weight of less than 76 kg/hi, a level of broken grains of more than 9 % and a discrepancy of one percentage point for the mois ­ ture content, 10 points for the Hagberg falling index, one percentage point for the protein content, 10 percentage points for the grains which have lost their vitreous aspect, half a percentage point for the impurities referred to under B.2, B.3 and B.4 and half a percentage point for the impurities referred to under B.5, the percentage admis ­ sible for noxious grains, damaged grains and ergor, however, remaining as laid down in the Annex to Regula ­ tion (EEC) No 689/92. 3. Where the successful tenderer refuses the merchan ­ dise, as provided for in the second subparagraph of para ­ Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1994. For the Commission Rene STEICHEN Member of the Commission No L 95/4 Official Journal of the European Communities 14. 4. 94 ANNEX I (tonnes) Place of storage Quantity Verona Parma Rovigo Ravenna Siena Latina Grosseto Ancona Napoli Potenza Catanzaro 7 687 5 864 4 941 1 289 2 851 992 1 105 11 700 1 070 12 000 50 501 ANNEX II Standing invitation to tender for the export of 100 000 tonnes of durum wheat held by the Italian intervention agency (Regulation (EC) No 823/94) 1 2 3 4 5 6 7 Tender No Consignment No Quantity (tonnes) Offer price (ECU/tonne) (") Price increases ( + ) or reductions (-) (ECU/tonne) p.m. Commercial costs (ECU/tonne) Destination 1 2 3 etc . (') This price includes the increases or reductions relating to the lot to which the tender refers. ANNEX III The only numbers to use to call Brussels are [DG VI-C-1 (Attention : Messrs Thibault and Brus)] :  telex : 22037 AGREC B 22070 AGREC B (Greek characters)  telefax :  295 01 32  296 10 97  295 25 15.